 Case 2:21-mc-00043-DMG-MRW Document 27 Filed 04/12/21 Page 1 of 20 Page ID #:307



1 AKIN GUMP STRAUSS HAUER & FELD LLP
  JESSICA H. RO (SBN 329737)
2 jro@akingump.com
  1999 Avenue of the Stars, Suite 600
3 Los Angeles, CA 90067
  Telephone: 310.229.1000
4 Facsimile:   310.229.1001
 5 AKIN GUMP STRAUSS HAUER & FELD LLP
   CHARLES F. CONNOLLY (Pro Hac Vice)
 6 JAMES E. TYSSE (Pro Hac Vice)
   JOSEPH DIPIERO (Pro Hac Vice)
 7 cconnolly@akingump.com
   jtysse@akingump.com
 8 jdipiero@akingump.com
   2001 K Street, NW
 9 Washington, DC 20006
   Telephone: 202.887.4000
10 Facsimile:   202.887.4288
11 Attorneys for Respondent
12 SPACE EXPLORATION TECHNOLOGIES, d/b/a
   SPACEX
13
14                       UNITED STATES DISTRICT COURT
15                      CENTRAL DISTRICT OF CALIFORNIA
16                               WESTERN DIVISION
17   UNITED STATES OF AMERICA,           Case No. 2:21-mc-00043-DMG-MRW
18                         Petitioner,
                                         RESPONDENT’S OBJECTIONS
19             vs.                       TO UNITED STATES
                                         MAGISTRATE JUDGE’S REPORT
20   SPACE EXPLORATION                   AND RECOMMENDATION
     TECHNOLOGIES CORP., d/b/a
21   SPACEX,                             Date Action Filed: January 28, 2021
22                         Respondent.   Judge: Hon. Dolly M. Gee
23
24
25
26
27
28
      RESPONDENT’S OBJECTIONS TO UNITED STATES MAGISTRATE JUDGE’S
                     REPORT AND RECOMMENDATION
 Case 2:21-mc-00043-DMG-MRW Document 27 Filed 04/12/21 Page 2 of 20 Page ID #:308



1                                          TABLE OF CONTENTS
2
3    I.      INTRODUCTION ............................................................................... 1
4    II.     BACKGROUND ................................................................................. 3
5    III.    LEGAL STANDARD........................................................................... 7
6    IV.     ARGUMENT ...................................................................................... 8
7            A.  This Court May Enforce An IER Subpoena Only If IER Has The
                 Authority To Investigate The Matter In Question............................. 8
8            B.  The Magistrate Judge Erred In Granting IER’s Application To
                 Enforce The Subpoena............................................................... 10
9
                 1.    IER Failed To Meet Its Prima Facie Burden of Showing That
10                     Its Documentary Practices Investigation Was Authorized. ..... 10
                 2.    IER’s Skeletal Statement Should Not Have Been Accepted
11                     Without Further Inquiry. ................................................... 11
12               3.    Ruling in SpaceX’s Favor Will Not Open Up Agencies To
                       Searching Review ............................................................ 14
13
     V.      CONCLUSION ................................................................................. 16
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                        i
          RESPONDENT’S OBJECTIONS TO UNITED STATES MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION
 Case 2:21-mc-00043-DMG-MRW Document 27 Filed 04/12/21 Page 3 of 20 Page ID #:309



 1
                                           TABLE OF AUTHORITIES
 2
 3                                                                                                              Page(s)
 4    Cases
 5    Abram v. City and Cnty. of San Francisco,
 6      2008 WL 4462104 (N.D. Cal. Oct. 3, 2008)............................................... 11
 7    Brown v. Roe,
         279 F.3d 742 (9th Cir. 2002)...................................................................... 8
 8
 9    EEOC v. Aaron Bros. Inc.,
        620 F. Supp. 2d 1102 (C.D. Cal. 2009)...................................................... 14
10
      EEOC v. Fed. Express Corp.,
11
        558 F.3d 842 (9th Cir. 2009).................................................................... 14
12
      EEOC v. Karuk Tribe Hous. Auth.,
13      260 F.3d 1071 (9th Cir. 2001) ................................................................... 8
14
      FDIC v. Garner,
15      126 F.3d 1138 (9th Cir. 1997) .............................................................. 9, 11
16    Humphrey v. Dep’t of Def.,
17      No. MC 18-00369 DKW-KJM, 2018 WL 5020209 (D. Haw. Oct. 16,
        2018).................................................................................................... 11
18
19    Larimi v. INS,
         782 F.2d 1494 (9th Cir. 1986) .................................................................. 11
20
      Mathews v. Weber,
21      423 U.S. 261 (1976) ................................................................................. 8
22
      McLane Co., Inc. v. EEOC,
23      137 S. Ct. 1159 (2017) ....................................................................... 11, 16
24    In re Investigation of NHS Human Servs.,
25        10 OCAHO no. 1198 (2013), 2013 WL 4502693........................................ 15
26 Swartz v. KPMG LLP,
27   476 F.3d 756 (9th Cir. 2007).................................................................... 11

28                                                               ii
        RESPONDENT’S OBJECTIONS TO UNITED STATES MAGISTRATE JUDGE’S
                       REPORT AND RECOMMENDATION
 Case 2:21-mc-00043-DMG-MRW Document 27 Filed 04/12/21 Page 4 of 20 Page ID #:310



 1    U.S. v. Constr. Prods. Research, Inc.,
 2       73 F.3d 464 (2d Cir. 1996) ...................................................................... 10
 3    U.S. v. Rivera-Guerrero,
         377 F.3d 1064 (9th Cir. 2004) .................................................................... 8
 4
 5 U.S. v. Song Ja Cha,
      597 F.3d 995 (9th Cir. 2010)...................................................................... 8
 6
   Virginia v. Black,
 7
      538 U.S. 343 (2003) ............................................................................... 12
 8
   Statutes
 9
   8 U.S.C. § 1324b ...................................................................................... 5, 6
10
11 28 U.S.C. § 636(b)(1).................................................................................... 7
12 Other Authorities
13 28 C.F.R. § 44.304(a) ........................................................................... 8, 9, 15
14
   28 C.F.R. § 65.25(e)...................................................................................... 6
15
   Fed. R. Civ. P. 72(b)(3) ........................................................................... 7, 13
16
17
18
19
20
21
22
23
24
25
26
27
28                                                            iii
        RESPONDENT’S OBJECTIONS TO UNITED STATES MAGISTRATE JUDGE’S
                       REPORT AND RECOMMENDATION
 Case 2:21-mc-00043-DMG-MRW Document 27 Filed 04/12/21 Page 5 of 20 Page ID #:311



 1             This case is about whether the Immigration and Employee Rights Section (“IER”)
 2 of the Department of Justice has even a minimal duty to demonstrate its authority to open
 3 far-reaching investigations into a private company—and whether the Magistrate Judge
 4 erred in simply taking the government’s word for it.
 5   I.        INTRODUCTION
 6             Last year, a disgruntled job applicant (“Charging Party”) filed a charge of
 7   citizenship discrimination against SpaceX with IER.              Although the charge was
 8   nonsensical on its face—among other reasons, the applicant voluntarily disclosed that he
 9   was not a U.S. citizen on his résumé, yet was subsequently selected from a pool of
10   hundreds for two rounds of interviews—IER officially accepted the charge on May 29,
11   2020, and opened an investigation into his citizenship-discrimination allegation. On the
12   very same day, IER opened up two additional investigations into SpaceX: (i) an
13   investigation into whether SpaceX engaged in a “pattern or practice” of such citizenship
14   discrimination; and (ii) an unrelated investigation into whether SpaceX engaged in a
15   pattern or practice of “unfair documentary practices,” i.e., discriminating against
16 employees when verifying their identity during the Form I-9 “onboarding” process upon
17   hiring.
18             As an initial matter, SpaceX does not unlawfully discriminate against job applicants
19 based on their citizenship, or any other criteria not related to an applicant’s ability to help
20 the company meet its lofty objectives, including enabling human life on Mars and making
21 humans a multi-planetary species. To the contrary, given its ambitious goals, SpaceX
22 seeks to hire the most talented people on Earth regardless of citizenship status, and in fact
23 has hundreds of non-U.S. citizens on its payroll. Due to the nature of its business—
24 designing, manufacturing, and launching advanced rockets and spacecraft, including for
25 U.S. government customers—SpaceX’s hiring discretion is sometimes constrained by
26 federal laws like the International Traffic in Arms Regulations, but SpaceX cannot afford
27
28                                                    1
          RESPONDENT’S OBJECTIONS TO UNITED STATES MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION
 Case 2:21-mc-00043-DMG-MRW Document 27 Filed 04/12/21 Page 6 of 20 Page ID #:312



 1   to allow citizenship discrimination to play a role in its hiring process. That was true for
 2   the Charging Party.
 3          With respect to the subpoena at issue here, SpaceX spent over 100 hours and
 4   produced over 1,000 pages in responding to IER’s investigation, but IER nonetheless
 5   deemed those efforts deficient and brought this suit to enforce an administrative subpoena.
 6   That subpoena, however, demands many thousands of documents that are all explicitly
 7   related to Forms I-9 (including all attachments to Forms I-9, any E-Verify documents
 8   related to Forms I-9, and any employment eligibility documents related to Forms I-9). As
 9   the Magistrate Judge correctly found, because individuals who are not hired (like the
10 Charging Party) never submit a Form I-9, the subpoenaed documents “logical[ly]” relate
11   only to the documentary-practices investigation—not to either of the citizenship-
12 discrimination investigations.      And as IER conceded, before it could open its
13 documentary-practices investigation, it was required by its own regulations “to have a
14 reason to believe” that SpaceX was committing, or had committed, unfair documentary
15 practices. Tr. 10. Otherwise, it lacked authority to open that investigation in the first
16 place.
17          Where the Magistrate Judge erred was in concluding that IER adequately
18 substantiated its claimed “reason to believe” based entirely on a single “terse[],”
19 “skeletal” sentence in a reply declaration essentially parroting the statutory language.
20 R. & R. at 6. In its entirety, the relevant sentence reads: “At the time it opened its
21 investigation, IER had information supporting a reason to believe that [SpaceX] may be
22 engaging in a pattern or practice of discrimination in violation of § 1324(b)(a)(1) and (6).”
23 Sandoval Decl. in Supp. of Applicant’s Reply to Resp’t’s Opp’n to United States’ Appl.
24 for Order to Comply with Admin. Subpoena ¶ 2, ECF No. 20-1. Yet the Magistrate Judge
25 found that that unadorned, self-serving statement, without more, satisfied IER’s “prima
26 facie” showing to enforce the subpoena. The Magistrate Judge further erred in deeming
27 that statement conclusive, in both declining to consider contradictory evidence proffered
28                                                 2
       RESPONDENT’S OBJECTIONS TO UNITED STATES MAGISTRATE JUDGE’S
                      REPORT AND RECOMMENDATION
 Case 2:21-mc-00043-DMG-MRW Document 27 Filed 04/12/21 Page 7 of 20 Page ID #:313



 1   by SpaceX and in excusing IER’s inexplicable refusal to disclose the basis of its
 2   investigation to the Magistrate Judge ex parte and in camera.
 3         IER should not be permitted to tell a coequal branch of government to simply take
 4 its word for it, particularly when both logic and contradictory evidence in the record
 5 should at least have prompted further inquiry. Allowing IER to conclusively proclaim its
 6 own authority to investigate undermines the judiciary’s role as a check on executive
 7 branch overreach and would render pointless the requirement that IER seek enforcement
 8 of its subpoenas through the courts. Although the Magistrate Judge aptly criticized the
 9   DOJ for “hamper[ing]” its inquiry by declining a “quick in camera discussion” that could
10 have “obviated the need to expend judicial resources in this busy federal court,” R. & R.
11   at 6 & 9 n.6, he should have gone further and actually recommended denial of the
12   government’s application.
13         Because IER owed the Court more than a single conclusory sentence to justify its
14   expansive and unfounded documentary-practices investigation, this Court should reject
15   the Magistrate Judge’s recommendation and deny the government’s application for an
16   order requiring SpaceX to comply with its subpoena.
17 II.     BACKGROUND
18         On May 29, 2020, IER accepted a charge from an individual Charging Party who
19 alleged SpaceX committed citizenship status discrimination. See Sandoval Decl. in Supp.
20   of Appl. for Order to Comply with Admin. Subpoena (“Jan. 27, 2021 Sandoval Decl.”)
21   Ex. 1 at 1, ECF No. 1-3. On the same day, IER opened two additional “pattern or practice”
22   investigations:   an investigation into whether SpaceX committed citizenship status
23   discrimination, and an apparently unrelated investigation            concerning “unfair
24   documentary practices” in SpaceX’s onboarding process for hired employees. See Appl.
25   for Order to Comply with Admin. Subpoena ¶ 6, ECF No. 1 (“On May 29, 2020, IER
26   opened an investigation of SpaceX to determine whether it had engaged in an individual
27   violation or pattern or practice of (1) citizenship status discrimination . . . and/or (2)
28                                                3
      RESPONDENT’S OBJECTIONS TO UNITED STATES MAGISTRATE JUDGE’S
                     REPORT AND RECOMMENDATION
 Case 2:21-mc-00043-DMG-MRW Document 27 Filed 04/12/21 Page 8 of 20 Page ID #:314



 1   requesting more or different documents than are required to establish employment
 2   eligibility, or rejecting documents that reasonably appear genuine (commonly called
 3   ‘unfair documentary practices’) . . . .”); see also Tr. 13 (IER acknowledging that “on-
 4 boarding . . . is when the Form I-9 process occurs.”).
 5         In a letter sent ten days later, IER demanded voluminous information and records
 6   from SpaceX across thirteen categories (and nearly forty separate subcategories), many
 7   of which bore no relation to the Charging Party’s discrimination claim. See Jan. 27, 2021
 8   Sandoval Decl. Ex. 1, ECF No. 1-3. For example, IER demanded, for all 1,700+ job
 9 vacancies SpaceX had posted from June 1, 2019 to the present, (1) a copy of the vacancy
10 announcement; (2) the name, job title, start date, hiring date, wage or salary for each
11 individual hired; (3) all documents relating to the hired individuals, including, but not
12 limited to, Forms I-9, interview notes, personnel files, etc.; and (4) the name, job title,
13 start date, phone number, and email address for each individual who made the hiring
14 decision, among other information.
15         Despite the burdensome nature of the requests, SpaceX endeavored to cooperate,
16 submitting initial responses to IER’s request for information on July 8. See Cardaci Decl.
17   in Supp. of Resp’t’s Opp’n to Pet’r’s Appl. for Order to Comply with Admin. Subpoena
18   (“Cardaci Decl.”) Ex. 3, ECF No. 19-4. SpaceX’s submission included detailed, narrative
19 responses to the questions posed by IER. SpaceX also voluntarily provided evidence and
20 a detailed explanation showing why the Charging Party’s claims were meritless, including
21 the job listing for the Technical Strategy Associate, the Charging Party’s application and
22 résumé, correspondence between the SpaceX recruiter and the Charging Party, and a copy
23 of the feedback memo prepared by the SpaceX employee who interviewed him. SpaceX
24 additionally provided IER with voluminous personnel records, including Excel
25 spreadsheets, that disclosed: (1) over 1,700 job openings posted by SpaceX between June
26 1, 2019 and June 12, 2020; (2) over 2,500 job openings filled since June 1, 2019; and (3)
27 over 2,700 employees who were hired between June 1, 2019 and June 12, 2020. This data
28                                                4
       RESPONDENT’S OBJECTIONS TO UNITED STATES MAGISTRATE JUDGE’S
                      REPORT AND RECOMMENDATION
 Case 2:21-mc-00043-DMG-MRW Document 27 Filed 04/12/21 Page 9 of 20 Page ID #:315



 1   covered job openings in five states across nine different SpaceX facilities, and related to
 2   a wide range of jobs, including temporary and part-time positions such as line cooks and
 3   custodians. In total, SpaceX employees spent over 100 hours, and provided over 1,000
 4   pages of documents, addressing IER’s information requests.
 5         IER responded a month later by notifying SpaceX that its production was “deficient
 6   in several regards.” See Cardaci Decl. Ex. 4 at 25, ECF No. 19-5 (hereinafter the “August
 7   13 Letter”). IER requested that SpaceX supplement its responses, including by providing
 8   Forms I-9 for each individual employee hired or re-verified since June 1, 2019, as well as
 9   additional categories of documents (including sample offer letters, training materials, and
10 scripts used by recruiters during the initial screening process of job candidates). IER also
11   revealed that it was investigating what it called “possible use of unfair documentary
12   practices based on citizenship status or national origin in the employment eligibility
13   verification process in violation of 8 U.S.C. § 1324b(a)(6).” Id. (emphasis added). That
14   was true even though it is undisputed that SpaceX never asked the Charging Party to
15   provide such Form I-9 documents, and the Charging Party did not allege “unfair
16   documentary practices” in his charge.
17         Over the ensuing months, SpaceX continued to produce voluminous additional
18   records in response to IER’s requests, including the sample offer letter, interview
19   questions, and training materials. Despite its lack of relevance to the Charging Party’s
20   allegations, SpaceX also produced an Excel chart containing Form I-9 and E-Verify data
21   for the over 3,500 employees hired or re-verified between June 4, 2019 and August 17,
22   2020. The Excel chart identifies the employees’ first and last name, hire date, the
23   documents used to verify the employees’ I-9 status, and the last four digits of the
24   employees’ social security number. An index of the materials that SpaceX has produced
25   to date was attached as Ex. 5 to the Cardaci Decl. (ECF No. 19-6). SpaceX also attempted
26   to reach a reasonable agreement with IER with respect to the remaining burdensome
27   requests in the August 13 Letter. In particular, SpaceX sought to avoid the burden and
28                                                 5
       RESPONDENT’S OBJECTIONS TO UNITED STATES MAGISTRATE JUDGE’S
                      REPORT AND RECOMMENDATION
Case 2:21-mc-00043-DMG-MRW Document 27 Filed 04/12/21 Page 10 of 20 Page ID #:316



 1   expense of producing supporting I-9 documentation (such as passports, driver’s licenses,
 2   social security cards, permanent resident cards, alien registration receipt cards, and birth
 3   certificates) for over 3,500 SpaceX employees.
 4         Rather than compromise, on October 5, 2020, IER secured an administrative
 5 subpoena from OCAHO pursuant to 8 U.S.C. § 1324b(f)(2), requesting the following with
 6 respect to each Form I-9 listed in the Excel chart SpaceX had produced: (1) any and all
 7 attachments to the Form I-9; (2) any E-verify related printouts or other E-Verify document
 8 related to the Form I-9; and (3) any employment eligibility document related to the Form
 9 I-9. SpaceX again asked IER to tailor the subpoena to address matters that were properly
10 under investigation. On October 20, 2020, IER informed SpaceX that it was not interested
11   in any accommodation regarding the scope of its subpoena short of full compliance. After
12 OCAHO denied SpaceX’s Petition to Modify or Revoke the Subpoena pursuant to 28
13 C.F.R. § 65.25(e), SpaceX informed IER that it would not produce additional documents
14 absent a court order. IER then filed an application for an order to comply with the
15 administrative subpoena in this Court.
16         Following briefing, Magistrate Judge Wilner held a hearing on the application on
17 March 18, 2021. Although IER initially accused SpaceX of “fabricating” the requirement
18 that IER must demonstrate a “reasonable belief” to justify an investigation that is “not
19 charge based,” Applicant’s Reply to Resp’t’s Opp’n to United States’ Appl. for Order to
20 Comply with Admin. Subpoena (“IER Reply”) at 12, ECF No. 20, the agency backtracked
21 at the hearing, conceding that, “for our pattern or practice investigation, we do have to
22 have a reason to believe” that SpaceX had committed or was committing a violation.
23 Tr. 10. After IER declined to elaborate on the basis for that “reason to believe,” id., the
24 Court offered IER the opportunity to make an in camera presentation, outside the
25 presence of SpaceX’s lawyers, “to explain to the Court anything about the nature of its
26 investigations into SpaceX,” R. & R. at 6. SpaceX did not object. See Tr. 23 (“[Court:]
27   Are you interest[ed] in having that review, Mr. Connolly? Mr. Connolly: Yes, your
28                                                 6
       RESPONDENT’S OBJECTIONS TO UNITED STATES MAGISTRATE JUDGE’S
                      REPORT AND RECOMMENDATION
Case 2:21-mc-00043-DMG-MRW Document 27 Filed 04/12/21 Page 11 of 20 Page ID #:317



 1   honor.”). Yet in a letter sent later that same day, “the government declined – even in a
 2 non-public context, and with the consent of the company – to explain to the Court
 3 anything about the nature of its investigations into SpaceX.” R. & R. at 6; see Ex. 1 to R.
 4   & R. (IER’s March 18, 2021 Letter).
 5         On March 29, the Magistrate Judge recommended that IER’s application be
 6   granted. R. & R. at 2. The Magistrate Judge noted that IER’s subpoena—which sought
 7 solely Form I-9-related documents—“does not appear to have any logical relationship to
 8 the investigation initiated regarding the company’s decision not to hire the Charging
 9 Party,” as SpaceX never hired him and thus “necessarily never received I-9 materials from
10 him.” Id. at 6–7. The Magistrate Judge further found that “IER hasn’t remotely explained
11   how I-9 records obtained during the ‘onboarding’ process for hired employees could be
12   probative of alleged misconduct of SpaceX either for refusing to hire the Charging Party
13   or for engaging in a pattern of discriminating against non-U.S. citizens.” Id. at 7. The
14   Magistrate Judge nevertheless held that the subpoenaed documents were relevant to IER’s
15   investigation into SpaceX’s supposed “unfair documentary practices.” Id. at 7–8. And
16 he found that an IER lawyer’s reply declaration, which “tersely attest[ed] that the agency
17 ‘had information supporting a reason to believe’ that such violations occurred,” sufficed
18   to demonstrate IER’s authority. Id. at 6 (“Although there’s no meat on the bone, Ms.
19   Sandoval’s skeletal declaration is sufficient to establish that IER commenced a legitimate
20   investigation on its own initiative . . . regarding I-9 over documentation claims.”).
21 III.    LEGAL STANDARD
22         When a party timely objects to a magistrate judge’s proposed findings and
23 recommendations regarding a dispositive matter, the district court must rule on those
24 objections de novo. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The district court
25   “may accept, reject, or modify the recommended disposition; receive further evidence; or
26   return the matter to the magistrate judge with instructions.” Id. In “exercising its
27   independent judgment, ‘[t]he district judge is free to follow [the magistrate judge’s
28                                                 7
      RESPONDENT’S OBJECTIONS TO UNITED STATES MAGISTRATE JUDGE’S
                     REPORT AND RECOMMENDATION
Case 2:21-mc-00043-DMG-MRW Document 27 Filed 04/12/21 Page 12 of 20 Page ID #:318



 1   recommendation] or wholly to ignore it, or, if [s]he is not satisfied, [s]he may conduct the
 2   review in whole or in part anew.’” U.S. v. Rivera-Guerrero, 377 F.3d 1064, 1071 (9th Cir.
 3   2004) (quoting Mathews v. Weber, 423 U.S. 261, 271 (1976)). But either way, “the district
 4   court must actually exercise its discretion, rather than summarily accepting or denying the
 5   motion.” U.S. v. Song Ja Cha, 597 F.3d 995, 1003 n.7 (9th Cir. 2010) (quoting Brown v.
 6   Roe, 279 F.3d 742, 744 (9th Cir. 2002)).
 7   IV.   ARGUMENT
 8         The area of dispute is narrow. Both parties agree that IER’s subpoena may be
 9   enforced only if IER had authority to open the “unfair documentary practices”
10 investigation into SpaceX. And both parties agree that IER possessed such authority only
11   if it had “reason to believe” that SpaceX had engaged or was engaging in unfair
12   documentary practices when IER opened its investigation. 28 C.F.R. § 44.304(a). Thus,
13   the only remaining dispute is whether, on de novo review, IER adequately demonstrated
14   that authority to investigate SpaceX’s supposed pattern or practice of committing “unfair
15   documentary practices” on the basis of a single, self-serving, conclusory statement made
16   by one of its attorneys and for the first time in a reply affidavit. Because IER failed to
17   support that statement, which is contradicted by record evidence, this Court should reject
18   the Magistrate Judge’s recommended disposition and deny IER’s application to enforce
19   the subpoena.
20         A.     This Court May Enforce An IER Subpoena Only If IER Has The
                  Authority To Investigate The Matter In Question
21
22         The parties agree on the legal standard for enforcement, which turns on
23   “(1) whether Congress has granted the authority to investigate; (2) whether procedural
24   requirements have been followed; and (3) whether the evidence [sought by the subpoena]
25   is relevant and material to the investigation.” R. & R. at 3 (citing EEOC v. Karuk Tribe
26   Housing Auth., 260 F.3d 1071, 1076 (9th Cir. 2001)). The government bears the burden
27
28                                                 8
      RESPONDENT’S OBJECTIONS TO UNITED STATES MAGISTRATE JUDGE’S
                     REPORT AND RECOMMENDATION
Case 2:21-mc-00043-DMG-MRW Document 27 Filed 04/12/21 Page 13 of 20 Page ID #:319



 1   of making that showing, including through affidavit or other evidence. See id. (citing
 2   FDIC v. Garner, 126 F.3d 1138, 1143 (9th Cir. 1997)).
 3         The parties’ dispute primarily implicates the first prong of that test: whether IER
 4   had the “authority” to launch the only investigation to which the subpoenaed documents
 5   logically pertain. As the Magistrate Judge correctly recognized—and as IER ultimately
 6   conceded—IER’s regulations required it to have “reason to believe” that SpaceX had
 7   committed or was committing documentary-practices violations before it could launch
 8   such an investigation. R. & R. at 5 (IER must “have ‘reason to believe’ that an employer
 9   is engaging in such misconduct to conduct” an investigation on its “own initiative,”
10   including IER’s investigation “regarding I-9 overdocumentation claims”) (citing 28
11   C.F.R. § 44.304(a)); see Tr. 10 (IER: “[F]or our pattern or practice investigation, we do
12   have to have a reason to believe.”). 1 As the Magistrate Judge also correctly concluded,
13 the subpoenaed documents are logically relevant only to the investigation IER launched
14 on its “own initiative” into whether SpaceX engaged in a pattern or practice of committing
15 “unfair documentary practices.” See R. & R. at 6 (“IER’s request for I-9 documents . . .
16   could only relate to materials submitted by people who were hired,” rather than those,
17   like the Charging Party, whom “SpaceX didn’t hire”).
18         Accordingly, if, at the time IER opened its investigation, IER lacked “reason to
19   believe” that SpaceX had engaged or was engaging in a pattern or practice of
20   documentary-practices violations, it necessarily lacked “authority” to open it, and the
21 application to enforce the subpoena should have been denied. In that respect, the
22
23         1
             28 C.F.R. § 44.304(a) provides that:
24         The Special Counsel may, on the Special Counsel’s own initiative, conduct
           investigations respecting unfair immigration-related employment practices
25         when there is reason to believe that a person or other entity has engaged or is
           engaging in such practices, and shall notify a respondent by certified mail of
26         the commencement of the investigation.
27
28                                                9
      RESPONDENT’S OBJECTIONS TO UNITED STATES MAGISTRATE JUDGE’S
                     REPORT AND RECOMMENDATION
Case 2:21-mc-00043-DMG-MRW Document 27 Filed 04/12/21 Page 14 of 20 Page ID #:320



 1   Magistrate Judge erred in characterizing the parties’ “real dispute” as concerning
 2 “whether the subpoenaed documents were “relevant and material to any of IER’s
 3 investigations” (prong three). R. & R. at 6; cf. Tr. 10 (IER: “regarding the pattern or
 4   practice investigation and our reason to believe, we believe that goes to potentially prong
 5   1,” whereas relevance “is a separate element of the test”). Whether the documents are
 6   relevant to a pending investigation necessarily requires first answering whether that
 7   particular investigation was authorized in the first place. Otherwise, IER could launch an
 8   investigation on a whim, then demand all documents concededly “relevant” to that
 9   (unauthorized) investigation. But that is not the law; an administrative agency has no
10   free-ranging authority to “conduct any investigation it may conjure up.” U.S. v. Constr.
11   Prods. Research, Inc., 73 F.3d 464, 471 (2d Cir. 1996) (discussing subpoena issued by
12   Nuclear Regulatory Commission).
13         B.     The Magistrate Judge Erred In Granting IER’s Application To
                  Enforce The Subpoena
14
                  1.  IER Failed To Meet Its Prima Facie Burden of Showing That Its
15                    Documentary Practices Investigation Was Authorized.
16         As noted, the parties’ real dispute is not over whether the documents were
17 “relevant” to its documentary-practices investigation, but whether IER was authorized to
18 open that investigation in the first place. That question turns on whether IER actually had
19 “reason to believe” that SpaceX had committed or was committing a documentary-
20 practices violation when IER opened its investigation in May 2020. R. & R. at 6; see Tr.
21   10.
22         The Magistrate Judge erroneously concluded that IER adequately demonstrated its
23   authority based entirely on a single, unadorned sentence that parrots the regulatory
24   language: “‘[A]t the time it opened its investigation, IER had information supporting a
25   reason to believe’ that such violations occurred.” R. & R. at 6 (quoting ECF No. 20-1 at
26   2). As even the Magistrate Judge recognized, “there’s no meat on the bone” of that
27   “terse[,]” “skeletal” statement. Id. And at the hearing, the Magistrate Judge suggested
28                                                 10
       RESPONDENT’S OBJECTIONS TO UNITED STATES MAGISTRATE JUDGE’S
                      REPORT AND RECOMMENDATION
Case 2:21-mc-00043-DMG-MRW Document 27 Filed 04/12/21 Page 15 of 20 Page ID #:321



 1   that he “might not” find that conclusory declaration sufficient. See Tr. 31 (“I could
 2   potentially exercise my discretion and just say that [IER’s] present declaration is
 3   sufficient. But I might not.”). But he ultimately found that lone sentence, without more,
 4   sufficient to meet the government’s prima facie burden.
 5         SpaceX does not contest that the government may make a prima facie case of its
 6   enforcement authority via affidavit. See Garner, 126 F.3d at 1143. But that doesn’t mean
 7   any affidavit will do. “A prima facie case will not be found if the supporting materials
 8   are conclusory.” Larimi v. INS, 782 F.2d 1494, 1496 (9th Cir. 1986) (discussing prima
 9   facie showing in asylum case); see, e.g., Swartz v. KPMG LLP, 476 F.3d 756, 766 (9th
10   Cir. 2007) (“conclusory allegations . . . are insufficient to establish a prima facie showing
11   of personal jurisdiction”); Abram v. City and Cnty. of San Francisco, No. C 07-3006 PJH,
12   2008 WL 4462104, at *4 (N.D. Cal. Oct. 3, 2008) (plaintiff’s declaration insufficient to
13   establish prima facie discrimination case where it “contain[ed] no particularized or
14   detailed facts” but was “comprised almost exclusively [of] improperly overbroad and
15   conclusory language”); cf. Humphrey v. Dep’t of Def., No. MC 18-00369 DKW-KJM,
16   2018 WL 5020209, at *3 (D. Haw. Oct. 16, 2018) (agency affidavit satisfied prima facie
17   showing where it included details that “specifie[d] the links” between subpoenaed
18   materials and active investigation). Just as a “district court ‘need not defer to the
19   [agency’s] decision’” that certain material is relevant, R. & R. at 4 (quoting McLane Co.,
20   Inc. v. EEOC, 137 S. Ct. 1159, 1169 (2017)), a district court need not defer to IER’s
21   conclusory statement regarding its own authority, either. The Magistrate Judge erred in
22   so deferring.
23                   2.   IER’s Skeletal Statement Should Not Have Been Accepted Without
                          Further Inquiry.
24
25         Even if IER’s conclusory statement could satisfy the government’s prima facie
26 burden, the Magistrate Judge erred again in treating the prima facie case as ending, rather
27 than beginning, the inquiry. Specifically, in considering “SpaceX’s skepticism about the
28                                                  11
       RESPONDENT’S OBJECTIONS TO UNITED STATES MAGISTRATE JUDGE’S
                      REPORT AND RECOMMENDATION
Case 2:21-mc-00043-DMG-MRW Document 27 Filed 04/12/21 Page 16 of 20 Page ID #:322



 1   timing or source of the unfair documentation investigation,” the Magistrate Judge held
 2   that IER owed no obligation to go beyond its prima facie case: “IER has adequately
 3   demonstrated that it had a prima facie reason to open and conduct its independent
 4   inquiry.” R. & R. at 7–8.
 5         That was error.       “Typically, ‘prima facie evidence’ is defined as” evidence
 6   “sufficient to establish a given fact . . . and which if not rebutted or contradicted, will
 7   remain sufficient.’” Virginia v. Black, 538 U.S. 343, 369 (2003) (quoting Black’s Law
 8 Dictionary 1190 (6th ed. 1990)) (emphasis added). In other words, not only must the
 9   prima facie showing be “sufficient” (i.e., not merely conclusory), it remains subject to
10 being “rebutted or contradicted.” Id. Here, SpaceX—despite having next to no insight
11   into IER’s opaque investigatory practices—still managed to contradict IER’s “reason to
12   believe” rationale for its investigation in three distinct ways.
13         First, the record is clear that IER opened its investigation into SpaceX’s supposed
14   “unfair documentary practices” on the same day it accepted the Charging Party’s
15   individual charge. See R. & R. at 2 (describing the multiple investigations IER launched
16   in May 2020); Appl. for Order to Comply with Admin. Subpoena ¶ 6, ECF No. 1 (IER
17   opened investigation into “unfair documentary practices” on May 29, 2020). That
18   timeline strongly implies that IER opened its investigation into what IER called SpaceX’s
19   “possible” documentary-practices violations (Ex. 4 to the Cardaci Decl., ECF No. 19-5)
20 based solely on the Charging Party’s unrelated charge. In fact, IER’s OCAHO filing
21 expressly tied its unfair documentary practices investigation to the Charging Party’s
22 allegations, rather than some “independent” belief that SpaceX engaged in unfair
23 documentary practices. 2 See Jan. 27, 2021 Sandoval Decl. Ex. 6 at 53, ECF No. 1-3 (“The
24   Charging Party alleges that SpaceX engaged in citizenship status discrimination and
25
26         2
             As the Magistrate Judge found, and as logic dictates, the unfair documentary
     practices investigation does not have any relation to the Charging Party’s allegations,
27   and to SpaceX’s knowledge IER has never repeated its claim that the Charging Party
     alleged a pattern and practice of unfair documentary practices.
28                                                  12
      RESPONDENT’S OBJECTIONS TO UNITED STATES MAGISTRATE JUDGE’S
                     REPORT AND RECOMMENDATION
Case 2:21-mc-00043-DMG-MRW Document 27 Filed 04/12/21 Page 17 of 20 Page ID #:323



 1   unfair documentary practices . . . .”); but see, e.g., IER Reply at 6 (distinguishing between
 2   “charge-based” and concurrent “independent” investigations). The Magistrate Judge thus
 3   should have denied IER’s application after finding that the documentary-practices
 4 investigation has no “logical relationship to the investigation initiated regarding the
 5 company’s decision not to hire” the Charging Party. R. & R. at 6. At the very least, IER’s
 6   compressed timeline—in which IER concededly both accepted an individual charge and
 7   coincidentally identified an independent “reason to believe” that SpaceX committed a
 8 discrete statutory violation on the very same day—demands a further inquiry, which this
 9   Court may order. See Fed. R. Civ. P. 72(b)(3) (district court may “receive further
10   evidence” or “return the matter to the magistrate judge with instructions”).
11           Second, the only specific explanations IER gave in briefing to justify its need for
12 documents that pertain to SpaceX’s “onboarding” practices pertained exclusively to
13 SpaceX’s interviewing process. See, e.g., IER Reply at 11–12, ECF No. 20 (describing,
14 inter alia, SpaceX’s supposedly “unified hiring procedure” and aspects of the Charging
15 Party’s screening process); see also Tr. 13 (IER: suggesting that hiring process involves
16 screening, interviewing, and onboarding, but noting that “on-boarding . . . is when the
17 Form I-9 process occurs”). The Magistrate Judge correctly found that “IER hasn’t
18   remotely explained how I-9 records obtained during the ‘onboarding’ process for hired
19   employees could be probative of alleged misconduct” relating exclusively to
20   interviewing. R. & R. at 6. That strongly indicates that IER has an overly broad
21   conception of what it means to have a “reason to believe” a violation occurred. See, e.g.,
22   id. (conjecturing that, “if there is potential discrimination in the screening and interview
23   process there could also be a similar form of discrimination in the on-boarding process”).
24   At a minimum, IER’s expansive interpretation of its own investigative authority
25   demanded that it make a less-conclusory evidentiary showing.
26         Third, IER had multiple opportunities to explain its “reason to believe” that a
27   violation had occurred or was occurring—including during its months-long investigation
28                                                  13
      RESPONDENT’S OBJECTIONS TO UNITED STATES MAGISTRATE JUDGE’S
                     REPORT AND RECOMMENDATION
Case 2:21-mc-00043-DMG-MRW Document 27 Filed 04/12/21 Page 18 of 20 Page ID #:324



 1   into SpaceX, in the proceeding before OCAHO, in its initial application to this Court, and
 2 even to the Magistrate Judge when offered the chance to do so ex parte and in camera.
 3 The Magistrate Judge emphasized how such discussions with government officials,
 4 including in related contexts, “happen[ed] all the time and [are] entirely appropriate.” Tr.
 5 38. For its part, SpaceX did not object to the Magistrate Judge’s offer. See id. at 38–39.
 6 Yet “the government declined – even in a non-public context, and with the consent of the
 7 company – to explain to the Court anything about the nature of its investigations into
 8 SpaceX.” R. & R. at 6. The government’s puzzling response to the Magistrate Judge’s
 9 eminently reasonable offer should have triggered a negative inference. At the very least,
10 it should have compelled the government to proffer non-conclusory evidence. The
11   Magistrate Judge’s refusal to require either one was error.
12                3.    Ruling in SpaceX’s Favor Will Not Open Up Agencies To Searching
                        Review
13
14         Denying IER’s subpoena will not interfere with legitimate IER investigations going
15   forward. SpaceX did not argue before the Magistrate Judge—and does not argue now—
16   that the court needs to conduct a particularly searching inquiry into the government’s
17   basis for its investigation, or otherwise clear some insurmountable hurdle to enforce a
18   subpoena. In many cases, IER’s authority to investigate will not be questioned—such as
19   when (as is typical) it investigates allegations actually contained in a charge accepted by
20   the agency. Indeed, SpaceX spent over 100 hours responding to IER’s information
21   requests with a lengthy narrative response and thousands of pages of documents relating
22   to the Charging Party’s allegations. And as the cases cited by both parties make clear,
23   there are many investigations in which a charging party expressly alleges “pattern or
24   practice” violations. See, e.g.¸ EEOC v. Fed. Express Corp., 558 F.3d 842, 848 (9th Cir.
25   2009) (charging party filed charge of discrimination on behalf of himself and similarly
26   situated African American and Latino employees); EEOC v. Aaron Bros. Inc., 620 F.
27   Supp. 2d 1102, 1107 (C.D. Cal. 2009) (charging party alleged that females as a class were
28                                                 14
      RESPONDENT’S OBJECTIONS TO UNITED STATES MAGISTRATE JUDGE’S
                     REPORT AND RECOMMENDATION
Case 2:21-mc-00043-DMG-MRW Document 27 Filed 04/12/21 Page 19 of 20 Page ID #:325



1    paid less than males); In re Investigation of NHS Hum. Servs., 10 OCAHO no. 1198, 1
2    (2013), 2013 WL 4502693 (charging party alleged that company engaged in document
3    abuse).
4          Even in cases in which IER relies on its authority to investigate on its “own
5    initiative” under 28 C.F.R. § 44.304(a) (rather than based on allegations contained in a
6    charge of discrimination), the government’s authority will typically be demonstrated with
7 a modest showing. And as this case demonstrates, if IER’s “reason to believe” is based
8 on sensitive information, it will have the opportunity to make that showing through a
9    sealed or in camera submission. In fact, despite finding IER’s investigation logically
10   disconnected from the Charging Party’s allegations, the Magistrate Judge still gave the
11   agency the opportunity to justify its broader investigation through an ex parte, in camera
12   submission (though IER rejected the offer). See Tr. 36 (Magistrate Judge: “I’m offering
13   you an opportunity to augment that record in a way that recognizes the legitimacy of the
14   law enforcement privileges that you've raised.”).
15         What IER should not be permitted to do, however, is to tell a coequal branch of
16   government to simply take its word for it. True, the Magistrate Judge pointedly criticized
17   IER for its failure to participate in “a quick in camera discussion between the judge and
18   the DOJ lawyers,” which “might have resolved this dispute” and “obviated the need to
19   expend judicial resources in this busy federal court.” R. & R. at 9 n.6; see id. (sending
20   copy of order to U.S. Attorney “so she’ll know how her out-of-town colleagues handled
21   the matter”). But he then rubber-stamped IER’s bald assurance—essentially, “trust that
22   we have a good reason to believe”—as sufficient to establish IER’s authority to open a
23   far-reaching independent investigation. Allowing IER to self-proclaim its own authority
24   to investigate undermines the judicial branch’s obligation to serve as a check on the
25   executive and makes this Court’s role in enforcing IER subpoenas largely superfluous.
26   The Magistrate Judge instead should have found that the government failed to meet its
27   burden, or at least required the government to make a greater showing rather than simply
28                                                15
      RESPONDENT’S OBJECTIONS TO UNITED STATES MAGISTRATE JUDGE’S
                     REPORT AND RECOMMENDATION
Case 2:21-mc-00043-DMG-MRW Document 27 Filed 04/12/21 Page 20 of 20 Page ID #:326



1    relying on DOJ’s say-so. Cf. McLane, 137 S. Ct. at 1169 (district court “need not defer
2    to the [agency’s] decision” regarding relevance). Those errors are ones this Court can
3    and should correct on de novo review.
4    V.    CONCLUSION
5          For the foregoing reasons, this Court should reject the Magistrate Judge’s Report
6    and Recommendation and deny the government’s application for an order requiring
7    SpaceX to comply with its subpoena.
8
9    Dated: April 12, 2021                   AKIN GUMP STRAUSS HAUER &
                                             FELD LLP
10
11                                           By:      /s/ Charles F. Connolly
                                                    Charles F. Connolly (Pro Hac Vice)
12                                                    James Tysse (Pro Hac Vice)
                                                     Joseph DiPiero (Pro Hac Vice)
13                                                            Jessica H. Ro
14                                                    Attorneys for Respondent
                                              Space Exploration Technologies, Corp. d/b/a
15                                                             SPACEX
16
17
18
19
20
21
22
23
24
25
26
27
28                                                 16
      RESPONDENT’S OBJECTIONS TO UNITED STATES MAGISTRATE JUDGE’S
                     REPORT AND RECOMMENDATION
